         Case 1:20-cv-00146-EGS Document 4-2 Filed 01/21/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

CENTER FOR BIOLOGICAL
DIVERSITY, et al.,

                Plaintiff,                           Case No.: 1:20-cv-146
v.

DAVID BERNHARDT, et al.,

                Defendants.



                                     [PROPOSED] ORDER

       Upon consideration of the Plaintiffs’ Motion for Admission of Attorney Pro Hac Vice

and the attached declaration, it is hereby ORDERED that Jason A. Totoiu be specially admitted

to appear and participate in the above-captioned matter as co-counsel to Elise Pautler Bennett,

attorney of record for the Center for Biological Diversity.

       SO ORDERED.



DATED: ________________ , 2020.                      __________________________________
                                                               U.S. District Judge
         Case 1:20-cv-00146-EGS Document 4-2 Filed 01/21/20 Page 2 of 2



                                        LCvR 7(k) Statement

       The following is a list of the names and addresses of all parties entitled to be notified of

entry of the attached proposed order:


DAVID BERNHARDT
Secretary of the U.S. Department of Interior
1849 C Street NW
Washington, D.C. 20240

U.S. DEPARTMENT OF INTERIOR
1849 C Street NW
Washington, D.C. 20240

AURELIA SKIPWITH
Director of the U.S. FISH AND WILDLIFE SERVICE
1849 C Street N.W.
Washington, D.C. 20240

U.S. FISH AND WILDLIFE SERVICE
1849 C Street N.W.
Washington, D.C. 20240
